                   1 BOIES SCHILLER FLEXNER LLP
                     CHRISTOPHER G. CALDWELL, State Bar No. 106790
                   2  ccaldwell@bsfllp.com
                     ALBERT GIANG, State Bar No. 224332
                   3  agiang@bsfllp.com
                     ARWEN R. JOHNSON, State Bar No. 247583
                   4  ajohnson@bsfllp.com
                     725 South Figueroa Street, 31st Floor
                   5 Los Angeles, California 90017-5524
                     Telephone: (213) 629-9040
                   6 Facsimile: (213) 629-9022
                   7 SACRO & WALKER LLP
                     JOHN WALKER, State Bar No. 106790
L L P




                   8    jwalker@sacrowalker.com
                     701 North Brand Boulevard, Suite 800
                   9 Glendale, California 91203
F L E X N E R




                     Telephone: (818) 672-5965
                  10 Fax: (818) 721-9670
                  11 Attorneys for Defendant AMERICAN
                     INCOME LIFE INSURANCE
                  12 COMPANY
S C H I L L E R




                  13
                  14                           UNITED STATES DISTRICT COURT
                  15          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
B O I E S




                  16
                  17 ALISA GOLZ, an individual, and on            Case No. 18-CV-09879-R-SS
                       behalf of all others similarly situated,
                  18                                              ORDER ENTERING
                                     Plaintiff,                   STIPULATION FOR PROTECTIVE
                  19                                              ORDER
                              v.
                  20                                              The Honorable Manuel L. Real
                  21 AMERICAN INCOME LIFE
                     INSURANCE COMPANY, an Indiana
                  22 corporation,
                  23                 Defendant.
                  24
                  25
                  26
                  27
                  28
                                                                                           18-CV-09879-R-SS
                                                                                                    ORDER
 1        Based on the concurrently-filed Stipulation for Protective Order
 2 (“Stipulation”), and good cause appearing, IT IS HEREBY ORDERED that the
 3 Stipulation is GRANTED and entered in this action. The terms of the Stipulation
 4 shall take effect immediately.
 5        IT IS SO ORDERED.
 6
     DATED: March 4, 2019
 7
 8
                                       By
 9                                          HONORABLE MANUEL L. REAL
10                                          United States District Judge

11
12 Prepared By:
13 DATED: February 28, 2019            BOIES SCHILLER FLEXNER LLP
14                                     SACRO & WALKER LLP
15
16
                                       By        /s/ Albert Giang
17                                          ALBERT GIANG
18                                     Attorneys for Defendant
                                       AMERICAN INCOME LIFE INSURANCE
19                                     COMPANY
20
21
22
23
24
25
26
27
28
                                            2                                18-CV-09879-R-SS
                                                                                      ORDER
